Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 3-6 and 19-20 remain in the application as withdrawn


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reimler (US 7,708,510).  In considering the embodiment shown in Fig. 6, Reimler discloses a locking plate comprising a planer base (60) in overlapping arrangement with a fastener head (13) including a first locking portion (at 86) receivable in a first clearance (42), a second locking portion (at 66) receivable in a second clearance (40), an integral key (64) extending from the base connectable to the fastener such that the fastener is not rotatable relative to the key and, another key (62) also extendable from the fastener such that the fastener is not rotatable relative to the another key.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In an effort to expedite the prosecution, claims 1 and 2 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Reimler in view of Gallagher (US 4,940,374).  Again in considering the embodiment shown in Fig. 6, Reimler discloses a locking plate comprising a planer base (60) in overlapping arrangement with a fastener head (13) including a first locking portion (at 86) receivable in a first clearance (42), a second locking portion (at 66) receivable in a second clearance (40) and, an integral key (62, 64) extending from the base connectable to the fastener.  But, Reimler does not disclose the key receivable within a fastener wrenching feature.  Gallagher also discloses a locking plate comprising a planer base (18) overlapping with a fastener head (16) including an integral key (19) extending from the base connectable to the fastener such that the fastener is not rotatable relative to the key similar to Reimler but, in Gallagher the key is receivable within a fastener wrenching surface (17).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the fastener head and key of Reimler with a fastener head and key as disclosed in Gallagher where the key is receivable within the fastener wrenching surface because both are from the same field of endeavor, namely for preventing the rotation of a fastener, where replacing one for the other would yield the same predictable results.


s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reimler in view of Gallagher as applied to claim 1 above, and further in view of Powell (US 7,603,931).  Modified Reimler does not disclose the lock plate having another key extending opposite and rotationally offset from the key.  Powell disclose a key (14) similar to Gallagher and further discloses another key (16) extending in an opposite direction and rotationally offset.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the lock plate of modified Reimler with another key extending in an opposite direction and rotationally offset from the key in order to facilitate different position for the locking plate as described in Powell (see Figs. 5 and 7 for example).


Allowable Subject Matter
Claims 9-12 and 14-18 are allowable.


Conclusion
Applicant’s remarks have been considered but, are moot in light of the new grounds of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677